Citation Nr: 1810758	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-14 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for a heart disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for peripheral artery disease, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

4.  Entitlement to service connection for a neurogenic bladder condition, claimed as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2017, the Board remanded these matters for further development.   


FINDINGS OF FACTS

1.  The Veteran served at Camp Lejeune, North Carolina, from July 1966 to February 1968. 

2.  The Veteran's prostate cancer did not have its onset in service and is not otherwise related to service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

3.  The Veteran's heart disorder did not have its onset in service and is not otherwise related to service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

4.  The Veteran's peripheral artery disease did not have its onset in service and is not otherwise related to service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

5.  The Veteran's neurogenic bladder condition was not caused by or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a heart disorder, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303,  3.307, 3.309 (2017). 

3.  The criteria for service connection for peripheral artery disease, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a neurogenic bladder condition as secondary to a service-connected disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

In his January 2018 Informal Hearing Presentation (IHP), through his representative, the Veteran asserted that VA had not fulfilled its duty to assist insofar as failing to provide him a VA examination regarding his claims.  The Board notes, however, that the Veteran was examined in regards to his claims for entitlement to service connection for prostate cancer, a heart disability, and peripheral artery disease in April 2011.  The Veteran did not cite any deficiency in the April 2011 VA examination report or the August 2016 VHA opinion, which would render the opinions inadequate.  Careful review of the April 2011 VA examination report and the August 2016 VHA opinion is silent for any omission or inconsistency that would render the reports inadequate.  The Board finds that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and they set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinions.  Additionally, the April 2011 examinations included an in-person examination.  See 38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, the Board finds the April 2011 VA examination report and the August 2016 VHA opinion adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compound trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309(f), (i.e., adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 9, 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017). 

However, in issuing this new regulation, the VA specifically concluded that there is insufficient medical and scientific evidence to establish a presumption of service connection for any disability beyond the eight diseases listed in the regulation. 82 Fed.Reg. 4180 .  Additionally, in the explanatory material published in the Federal Register, the VA noted that the Camp Lejeune Act provides medical care, but not compensation benefits, to veterans who served on active duty at Camp Lejeune for the 14 identified conditions "notwithstanding that there is insufficient medical evidence to conclude that such illnesses or conditions are attributable to such service."  VA's more recent review of scientific evidence was undertaken to determine the appropriateness of establishing presumptions of service connection for claimants who served at Camp Lejeune.  As noted in the proposed rulemaking, this review included the analysis of several hazard evaluations on the chemicals of interest conducted by multiple bodies of scientific experts and was not an evaluation of the specific risks of exposure to contaminated water at Camp Lejeune.  VA's review resulted in the recognition that liver cancer and Parkinson's disease, two diseases that were not included in the Camp Lejeune Act, are conditions for which there is strong evidence of a causal relationship and evidence that the condition may be caused by exposure to the contaminants.  The Board notes that none of the Veteran's claimed conditions are included in the list of presumptive diseases under 38 C.F.R. § 3.309 . Consequently, the Board finds that the Veteran cannot prevail on his claims for service connection for prostate cancer, a heart disorder, peripheral artery disease, and neurogenic bladder condition based upon this presumptive theory of entitlement.

Notwithstanding the presumption, service connection for a disability claimed as due to contaminated water at Camp Lejeune, North Carolina, may be established by showing that a disorder resulting in disability was in fact causally linked to such exposure.  Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Military personnel records confirm that the Veteran was assigned, during his active duty service, from July 1966 to February 1968 at U.S. Marine Corps Base at Camp Lejeune, North Carolina.  Thus, presumption to exposure to contaminated water at Camp Lejeune, North Carolina, is presumed.

The Veteran contends his prostate cancer, heart disorder, and peripheral artery disease are due to his service, specifically his exposure to contaminated water at Camp Lejeune, North Carolina.  The Veteran also claims that he has a neurogenic bladder condition which is secondary to his prostate cancer.

The Veteran's service treatment records (STRs) are silent for any reports of, treatment for, or diagnosis of any issue with regards to his prostate, heart, or vascular system.

In October 2005, a private medical record indicated the Veteran had a CT scan of the abdomen and pelvis.  A mass in the pelvis which was believed to originate from the prostate with mass effect on the bladder was found.  He was noted to have a history positive for coronary artery disease and having had a prior angioplasty.

In July 2006, a private medical record noted the Veteran to be post-radiation therapy.  He reported no blood in his urine and stated he was voiding well.  

In January 2010, a private medical facility record indicated the Veteran was admitted with a urinary clot secondary to self-catherization trauma.  He was found to be status post resection of the prostate and to have coronary artery disease with a status post-percutaneous coronary angioplasty stenting.  

In February 2010, a private medical record indicated the Veteran had urinary retention which had been diagnosed two months prior.  He underwent a catheterization in-office.

An April 2010, a private medical record indicated the Veteran had coronary artery disease and peripheral vascular disease.

In August 2010, a private medical record indicated the Veteran had peripheral artery disease.

In December 2010, a private medical record showed the Veteran to have complaints of obstructive voiding and for symptoms of an enlarged prostate.  

A January 2011 private medical record showed the Veteran to have undergone a cystoscopy with laser vaporization of the prostate.  

A February 2011 private medical record showed the Veteran to have both coronary artery disease and peripheral artery disease.

In March 2011, a private medical record showed the Veteran to have abnormal myocardial perfusion study suggesting a compromised stent to the right artery.  

In April 2011, the Veteran submitted a statement in which he reported hospitalizations due to heart catherization, peripheral artery disease, prostate and bladder surgery.  

In April 2011, a VA examination found the Veteran to have a history of prostate cancer with radiation and surgery.  He was noted to be in remission.  The Veteran reported a history positive for exposure to contaminated water at Camp Lejeune, North Carolina.  He reported having been diagnosed with prostate cancer and undergoing radiation therapy.  He reported that his prostate was found to be enlarged and obstruction the urinary outlet, resulting in prostate surgery.  He stated he occasionally had blood in his urine and stool, which he attributed to his taking medication.  He reported no other urinary problems.  The examiner found the Veteran's prostate cancer to be less likely than not related to his exposure to contaminated water at Camp Lejeune, as the National Research Council had not determined that prostate cancer was afforded presumptive connection.  

Additionally, the VA examiner also found the Veteran to have a history of coronary artery disease to include chest pain, left arm pain, and shoulder pain.  He reported heart problems for the past 10 years and that he had a stent placed.  He also reported that he had recent triple by-pass surgery the month prior.  The Veteran reported having experienced poor circulation in his legs for about 10 years and that he had angiograms done which diagnosed him with peripheral artery disease.  It was the opinion of the examiner that the Veteran's heart condition with mild, peripheral arterial obstructive disease were less likely than not related to his exposure to his exposure to contaminated water at Camp Lejeune, North Carolina, as the National Research Council had not determined that those conditions were among those afforded presumptive connection.  

In April 2014, the Veteran submitted an Appeal to Board of Veterans' Appeals Form 9, in which he indicated his belief that his prostate cancer, heart disorder, and PVD, were caused by his exposure to contaminated water at Camp Lejeune, North Carolina.

In August 2016, a medical opinion was obtained regarding the Veteran's prostate cancer, coronary artery disease, and peripheral vascular disease.  The examiner reviewed the Veteran's claims file and found that the Veteran's conditions were less likely than not related to his presumed exposure to contaminants in the water at Camp Lejeune, North Carolina.  The examiner listed the health effects of the known contaminants in the water at Camp Lejeune during the period of time of the Veteran's service there and indicated that no link between prostate cancer, coronary artery disease, or peripheral vascular disease was found.  

Direct service connection necessitates that the Veteran's prostate cancer, heart disorder, and/or peripheral artery disease were related to an injury or disease incurred in service.  The evidence of record, however, does not support such a finding.  The Veteran's STRs do not contain any reports of the Veteran having any conditions, symptoms, or treatment related to his prostate, heart, or vascular system.  His first report of prostate cancer was in October 2005; the first indication contained in the evidence of record that the Veteran had a heart disorder was his October 2005 report of medical history; his first documented diagnosis of peripheral vascular disease was in April 2010.  The diagnosis of these disorders occurred, then, over thirty years after the Veteran's active service.  In his April 2011 VA examination the Veteran also stated that his heart disorder and peripheral artery disease did not present with symptomology until ten years prior, which would also be over thirty years after his active service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principe, 3 Vet. App. 365 (1992).  The medical evidence of record, then, did not link the Veteran's prostate cancer, heart disorder, or peripheral artery disease to his active service.  As such, service-connection for prostate cancer, heart disorder, and peripheral artery disease on a direct basis is not warranted.

Furthermore, there is no probative evidence of record suggesting that the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina, caused his prostate cancer, heart disorder, and/or peripheral artery disease.  None of those conditions are listed among the disabilities afforded presumptive service connection for such exposure.  Additionally, none of the Veteran's medical providers or other medical evidence of record establish that the Veteran's exposure to Camp Lejeune's water caused his prostate cancer, heart disorder and/or peripheral artery disease.  Specifically, the August 2016 VA opinion addressed the containments in the water at Camp Lejeune during the Veteran's service and found that it was less likely than not that such exposure caused the Veteran's claimed disorders.  Thus, the probative medical evidence of record does not support a finding that the Veteran's prostate cancer, heart disorder, and/or peripheral artery disease were caused by his exposure to contaminated water at Camp Lejeune, North Carolina.

The Board finds the April 2011 and August 2016 VA examiners' medical opinions highly probative to the issue of whether the Veteran's prostate cancer, heart disorder, and/or peripheral artery disease were related to his exposure to contaminated water at Camp Lejeune, North Carolina.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As previously stated, the opinions were based on a review of the claims file which consisted of the Veteran's service treatment records and post-service medical evidence, and his contentions, upon which the examiners relied upon in giving their opinions.  Additionally, the April 2011 examination included an in-person examination.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  Significantly, the Veteran has not presented or identified any contrary medical opinion that support the claims for service connection.  The Board also notes that none of the Veteran's private medical providers have linked any of the Veteran's complained disorders and his military service, to include his exposure to contaminated water.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinions of evidence of record show that the Veteran's prostate cancer, heart disorder, and/or peripheral artery disease are not related to service, including his exposure to contaminated water at Camp Lejeune, North Carolina.

The Board has considered the Veteran's lay statements.  Although the Veteran is competent to describe observable symptoms of prostate cancer, heart disorder, and/or peripheral artery disease, he is not competent to opine as to the etiology of those disorders, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay opinion that his disorders were caused by his exposure to contaminated water at Camp Lejeune, do not constitute competent medical evidence and lack probative value. 

The Board also notes that the Veteran had been stationed at Camp Pendleton, California, and that Camp Pendleton had been determined to be a Superfund Site.  However, as determined by VA, no use of herbicides was found to have occurred during the Veteran's period of service at Camp Pendleton, and, as such, service connection on the basis of a presumption of exposure to such herbicides is not warranted in this matter.  See 38 C.F.R. § 3.309(e) (2017).  

Additionally, as the Board has concluded that service connection is not warranted for prostate cancer, and as there are no service-connected disabilities, there can be no secondary service connection for a neurogenic bladder condition, and service connection on a secondary basis must be denied due to lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

The Board concludes that the preponderance of the evidence is against the claims of entitlement to service connection for prostate cancer, heart disorder, to include CAD, and/or peripheral vascular disease, to include as due to contaminated water of Camp Lejeune.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 .


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.

Entitlement to service connection for a heart disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.

Entitlement to service connection for peripheral artery disease, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.

Entitlement to service connection for a neurogenic bladder condition, secondary to prostate cancer is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


